Exhibit 10.l

 

FORM OF

 

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

 

This Amended and Restated Indemnification Agreement (“Agreement”) is made as of
         , 20    by and between Antero Resources Corporation, a Delaware
corporation (the “Company”), and                     (“Indemnitee”).

 

RECITALS:

 

WHEREAS, the Company and Indemnitee made and entered into that certain
Indemnification Agreement on          , 20    (the “Original Agreement”), which
the Company and Indemnitee wish to amend and restate in its entirety;

 

WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

 

WHEREAS, (i) the Amended and Restated Certificate of Incorporation of the
Company (as may be amended, the “Certificate of Incorporation”) and the Amended
and Restated Bylaws of the Company (as may be amended, the “Bylaws”) require
indemnification of and advancement of expenses to the officers and directors of
the Company, (ii) Indemnitee may also be entitled to indemnification pursuant to
the General Corporation Law of the State of Delaware (“DGCL”) and (iii) the
Certificate of Incorporation, the Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive and thereby
contemplate that contracts may be entered into between the Company and members
of the Board, officers and other persons with respect to indemnification;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation, the Bylaws and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefor or to diminish or abrogate any rights
of Indemnitee thereunder; and

 

WHEREAS, (i) Indemnitee does not regard the protection available under the
Certificate of Incorporation, the Bylaws and insurance as adequate in the
present circumstances, (ii) Indemnitee may not be willing to serve or continue
to serve as a director or officer of the Company without adequate protection,
(iii) the Company desires Indemnitee to serve in such

 

--------------------------------------------------------------------------------


 

capacity, and (iv) Indemnitee is willing to serve, continue to serve and to take
on additional service for or on behalf of the Company on the condition that he
be so indemnified.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                           Definitions.

 

(a)                                 As used in this Agreement:

 

“Affiliate” of any specified Person shall mean any other Person controlling,
controlled by or under common control with such specified Person.

 

“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent or fiduciary.

 

“Enterprise Status” describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of (i) the Company or (ii) any other
corporation, limited liability company, partnership or joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the request of the Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall mean all costs, expenses, fees and charges, including
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees and expenses, fees and expenses of accountants and other advisors,
travel expenses, retainers and disbursements and advances thereon, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding.  Expenses also shall include (i) expenses incurred in
connection with any appeal resulting from, incurred by Indemnitee in connection
with, arising out of, or in respect of or relating to, any Proceeding, (ii) the
premium, security for, and other costs relating to any bond obtained in
connection with any Proceeding, including cost bonds, supersedeas bonds, other
appeal bonds or their respective equivalents, (ii) for purposes of
Section 12(d) hereof only, expenses incurred by Indemnitee in connection with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise, (iii) any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, and (iv) any interest, assessments or
other charges in respect of the foregoing.  “Expenses” shall not include
“Liabilities.”

 

2

--------------------------------------------------------------------------------


 

“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

 

“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, Indemnitee shall
have reasonably concluded has a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including amounts paid
in settlement in any Proceeding and all costs and expenses in complying with any
judgment, order or decree issued or entered in connection with any Proceeding or
any settlement agreement, stipulation or consent decree entered into or issued
in settlement of any Proceeding.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

 

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, mediation, alternate dispute resolution mechanism, hearing,
inquiry or investigation or any other actual, threatened or completed action,
suit or proceeding (including any such proceeding under the Securities Act of
1933, as amended, or the Exchange Act or any other federal law, state law,
statute or regulation), whether brought by or in the right of the Company or
otherwise, including any and all appeals, and whether of a civil, criminal,
administrative, legislative, investigative or other nature, in each case, in
which Indemnitee was, is or will be, or is threatened to be, involved as a
party, witness or otherwise by reason of the fact of Indemnitee’s Enterprise
Status, by reason of any actual or alleged action taken by or inaction of
Indemnitee or of any action or inaction on Indemnitee’s part in any such
capacity, or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, in each case whether or not serving in such capacity
at the time any Liability or Expense is incurred for which indemnification,
reimbursement, or advancement can be provided under this Agreement.

 

“Sponsor Entities” means (i) each of Warburg Pincus LLC and Yorktown Partners
LLC (each, a “Sponsor”) and (ii) any Affiliate of Warburg Pincus LLC or Yorktown
Partners LLC and any investment fund or other Person advised or managed by a
Sponsor; provided, however, that neither the Company nor any of its subsidiaries
shall be considered Sponsor Entities hereunder.

 

3

--------------------------------------------------------------------------------


 

(b)                                 For the purpose hereof, references to
“fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee, agent or fiduciary of the
Company of any other Enterprise which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or beneficiaries; and a Person who acted
in good faith and in a manner he reasonably believed to be in the best interests
of the participants and beneficiaries of an employee benefit plan shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

 

Section 2.                                           Indemnity in Third-Party
Proceedings.  The Company shall indemnify and hold harmless Indemnitee, to the
fullest extent permitted by applicable law, from and against all Liabilities and
Expenses suffered or reasonably incurred (and, in the case of retainers,
reasonably expected to be incurred) by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding (other than any Proceeding brought by or in the
right of the Company to procure a judgment in its favor), or any claim, issue or
matter therein.

 

Section 3.                                           Indemnity in Proceedings by
or in the Right of the Company.  The Company shall indemnify and hold harmless
Indemnitee, to the fullest extent permitted by applicable law, from and against
all Liabilities and Expenses suffered or incurred (and in the case of retainers,
reasonably expected to be incurred) by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding brought by or in the right of the Company to
procure a judgment in its favor, or any claim, issue or matter therein.  No
indemnification for Liabilities and Expenses shall be made under this Section 3
in respect of any claim, issue or matter as to which it is ultimately
determined, by final judicial decision of a court of competent jurisdiction from
which there is no further right to appeal, that the Indemnitee is liable to the
Company, unless and only to the extent that the Delaware Court of Chancery or
any court in which the Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to such
indemnification.

 

Section 4.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful.  Notwithstanding any
other provisions of this Agreement (but subject to Section 7), and without
limiting the rights of Indemnitee under any other provision hereof, including
any rights to indemnification pursuant to Section 2 or Section 3 hereof or the
rights to advancement of Expenses pursuant to Section 8 hereof, to the fullest
extent permitted by applicable law, to the extent that Indemnitee is successful,
on the merits or otherwise, in any Proceeding or in defense of any claim, issue
or matter therein, in whole or in part, including the dismissal of any action
without prejudice, or if it is ultimately determined, by final judicial decision
of a court of competent jurisdiction, that the Indemnitee is otherwise entitled
to be indemnified against Liabilities and Expenses, the Company shall indemnify
Indemnitee against all Liabilities and Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved Proceeding, claim, issue or matter.  For purposes of this Section 4 and
without limitation, the termination of any Proceeding or claim, issue or matter
in such a Proceeding (x) by dismissal, summary judgment, judgment on the
pleading or final judgment, with or without prejudice, or (y) by agreement
without payment or assumption or admission of liability by the Indemnitee, shall
be deemed to be a successful result as to such claim, issue or matter.

 

4

--------------------------------------------------------------------------------


 

For the avoidance of doubt, if the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expense or Liability suffered or actually and reasonably incurred in connection
with any Proceeding, claim, issue or matter, or in connection with any judicial
proceeding or arbitration pursuant to Section 12(d) hereof to enforce rights
under this Agreement, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion of such
Expense and Liability suffered or actually and reasonably incurred to which the
Indemnitee is entitled hereunder.

 

Section 5.                                           Indemnification For
Expenses of a Witness.  Notwithstanding any other provision of this Agreement
(but subject to Section 7), to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Enterprise
Status, a witness or otherwise a participant or incurs legal expenses as a
result of or related to any Proceeding to which Indemnitee is not a
party, Indemnitee shall be indemnified against all Expenses suffered or incurred
(or, in the case of retainers, reasonably expected to be incurred) by Indemnitee
or on Indemnitee’s behalf in connection therewith.

 

Section 6.                                           Additional
Indemnification.  Notwithstanding any limitation in Section 2, Section 3 or
Section 4 hereof (but subject to Section 7), the Company shall indemnify
Indemnitee to the fullest extent permitted by applicable law if Indemnitee is a
party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Liabilities and Expenses suffered or reasonably incurred by
Indemnitee in connection with such Proceeding. For purposes of this Section 6,
the meaning of “to the fullest extent permitted by applicable law” shall include
but not be limited to:

 

(a)                                 the fullest extent permitted by the
provision of the DGCL that authorizes, permits or contemplates additional
indemnification by agreement, or the corresponding provision of any amendment to
or replacement of the DGCL; and

 

(b)                                 the fullest extent authorized or permitted
by any amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

Section 7.                                           Exclusions. 
Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to indemnify or hold harmless Indemnitee:

 

(a)                                 for which payment has actually been made to
or on behalf of Indemnitee under any valid and collectible insurance policy
obtained by the Company except with respect to any excess beyond the amount paid
under such insurance policy;

 

(b)                                 for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law;

 

(c)                                  except for any proceeding by Indemnitee to
enforce its rights under this Agreement, as provided in Section 12(d) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company

 

5

--------------------------------------------------------------------------------


 

or its directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or

 

(d)                                 if it is ultimately determined, by final
judicial decision of a court of competent jurisdiction from which there is no
further right to appeal, that such indemnification is not lawful.

 

Section 8.                                           Advancement.  Following
notification to the Company under Section 9(a) of a Proceeding with respect to
which Indemnitee intends to seek payment under this Agreement, in accordance
with the pre-existing requirements of the Certificate of Incorporation and the
Bylaws, and notwithstanding any provision of this Agreement to the contrary (but
subject to Section 7), the Company shall advance, to the extent not prohibited
by applicable law, the Expenses reasonably incurred by Indemnitee in connection
with any Proceeding, and such advancement shall be made within twenty (20) days
after the receipt by the Company of a statement or statements requesting such
advances from time to time, whether prior to or after final disposition of any
Proceeding.  Advances shall be unsecured and interest free.  Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Advances shall include any and all Expenses
reasonably incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed, in addition to those Expenses incurred in
connection with any Proceeding by Indemnitee seeking an adjudication or award in
arbitration pursuant to Section 12(d) of this Agreement.  With respect to any
Proceeding with respect to which Indemnitee is entitled to advancement of
Expenses, Indemnitee shall also be entitled to exercise the rights set forth in
Section 9(b).  Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
providing that Indemnitee undertakes to repay the amounts advanced to the extent
that it is ultimately determined, by final judicial decision of a court of
competent jurisdiction from which there is no further right to appeal, that
Indemnitee is not entitled to be indemnified for such Expenses by the Company as
provided by this Agreement.  This Section 8 shall not apply to any claim made by
Indemnitee for which indemnity is excluded pursuant to paragraph (c) or (d) of
Section 7 hereof.

 

Section 9.                                           Procedure for Notification
and Defense of Claim.

 

(a)                                 Indemnitee shall promptly notify the Company
in writing of any Proceeding with respect to which Indemnitee intends to seek
payment hereunder following the receipt by Indemnitee of written notice
thereof.  The written notification to the Company shall include a description of
the nature of the Proceeding and the facts underlying the Proceeding.  To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding (the date of
such request, the “Submission Date”).  Any delay or failure by Indemnitee to
notify the Company hereunder will not relieve the Company from any liability
which it may have to Indemnitee hereunder or otherwise than

 

6

--------------------------------------------------------------------------------


 

under this Agreement, and any delay or failure in so notifying the Company shall
not constitute a waiver by Indemnitee of any rights under this Agreement.  The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

 

(b)                                 In the event Indemnitee is entitled to
indemnification and/or advancement with respect to any Proceeding, Indemnitee
may, at Indemnitee’s option, (i) retain counsel selected by Indemnitee and
approved by the Company to defend Indemnitee in such Proceeding, at the sole
expense of the Company (which approval shall not be unreasonably withheld,
conditioned or delayed), or (ii) have the Company assume the defense of
Indemnitee in such Proceeding, in which case the Company shall assume the
defense of such Proceeding with counsel selected by the Company and approved by
Indemnitee (which approval shall not be unreasonably withheld, conditioned or
delayed) within ten (10) days of the Company’s receipt of written notice of
Indemnitee’s election to cause the Company to do so.  If the Company is required
to assume the defense of any such Proceeding, it shall engage legal counsel for
such defense, and the Company shall be solely responsible for all fees and
expenses of such legal counsel and otherwise of such defense.  Such legal
counsel may represent both Indemnitee and the Company (and any other party or
parties entitled to be indemnified by the Company with respect to such matter)
unless, in the reasonable opinion of legal counsel to Indemnitee, there is a
conflict of interest between Indemnitee and the Company (or any other such party
or parties) or there are legal defenses available to Indemnitee that are not
available to the Company (or any such other party or parties).  Notwithstanding
either party’s assumption of responsibility for defense of a Proceeding, each
party shall have the right to engage separate counsel at its own expense.  The
party having responsibility for defense of a Proceeding shall provide the other
party and its counsel with all copies of pleadings and material correspondence
relating to the Proceeding.  Indemnitee and the Company shall reasonably
cooperate in the defense of any Proceeding with respect to which indemnification
and/or advancement is sought hereunder, regardless of whether the Company or
Indemnitee assumes the defense thereof.  Indemnitee may not settle or compromise
any Proceeding without the prior written consent of the Company, which consent
shall not be unreasonably withheld, conditioned or delayed.  The Company may not
settle or compromise any Proceeding without the prior written consent of
Indemnitee, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

Section 10.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 9(a) hereof, if any determination by the
Company is required by applicable law with respect to Indemnitee’s entitlement
thereto, such determination shall be made (i) if Indemnitee shall request such
determination be made by Independent Counsel, by Independent Counsel, and
(ii) in all other circumstances, (A) by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (B) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee, or (D) if so directed

 

7

--------------------------------------------------------------------------------


 

by the Board, by the stockholders of the Company; and, if it is so determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made promptly, and in any event within thirty (30) days after the Submission
Date (subject to any permitted extension with respect to such determination
pursuant to Section 11(b) hereof).  Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom. 
The Company will not deny any written request for indemnification hereunder made
in good faith by Indemnitee unless a determination as to Indemnitee’s
entitlement to such indemnification described in this Section 10(a) has been
made.  The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Liabilities and Expenses arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

(b)                                 In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 10(a) hereof, the Independent Counsel shall be selected by the Company
within ten (10) days of the Submission Date (the cost of such Independent
Counsel to be paid by the Company) and the Company shall give written notice to
Indemnitee advising it of the identity of the Independent Counsel so selected;
provided, however, that if a change in control has occurred and results in
individuals who were directors prior to the circumstances giving rise to the
change in control ceasing for any reason to constitute a majority of the Board,
such Independent Counsel shall be selected by the Indemnitee within ten
(10) days of the Submission Date (the cost of such Independent Counsel to be
paid by the Company) and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected.  In either
case, Indemnitee or the Company, as applicable, may, within ten (10) days after
such written notice of selection shall have been given, deliver to the other a
written objection to such selection.  Such objection may be asserted only on the
ground that the Independent Counsel selected does not meet the requirements of
“Independent Counsel” as defined in this Agreement.  If such written objection
is made and substantiated, the Independent Counsel selected shall not serve as
Independent Counsel unless and until Indemnitee or the Company, as applicable,
withdraws the objection or a court has determined that such objection is without
merit.  Absent a timely objection, the person so selected shall act as
Independent Counsel.  If no Independent Counsel shall have been selected and not
objected to before the later of (i) thirty (30) days after the later of the
Submission Date and (ii) ten (10) days after the final disposition of the
Proceeding, each of the Company and Indemnitee shall select a law firm or member
of a law firm meeting the qualifications to serve as Independent Counsel, and
such law firms or members of law firms shall select the Independent Counsel. 
Upon the due commencement of any judicial proceeding or arbitration pursuant to
Section 12(a) of this Agreement, Independent Counsel shall be

 

8

--------------------------------------------------------------------------------


 

discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

 

Section 11.                                    Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall, to the fullest extent not prohibited by applicable
law, presume that Indemnitee is entitled to indemnification under this Agreement
if Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall, to the fullest extent not
prohibited by applicable law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.  Neither the failure of the
Company (including by its directors or independent legal counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

 

(b)                                 Subject to Section 12(e) hereof, if the
person, persons or entity empowered or selected under Section 10 of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within thirty (30) days after the Submission Date,
the requisite determination of entitlement to indemnification shall, to the
fullest extent not prohibited by applicable law, be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent actual fraud in the
request for indemnification; provided, however, that such 30-day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
(i) the determination is to be made by Independent Counsel and either the
Company or Indemnitee, as applicable, objects to the selection of Independent
Counsel and (ii) the Independent Counsel ultimately selected requires such
additional time for the obtaining or evaluating of documentation or information
relating thereto; provided further that such 30-day period may also be extended
for a reasonable time, not to exceed an additional sixty (60) days, if the
determination of entitlement to indemnification is to be made by the
stockholders of the Company.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

(d)                                 Reliance as Safe Harbor.  For purposes of
any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action or inaction is based on the records or books
of account of the Enterprise, including financial

 

9

--------------------------------------------------------------------------------


 

statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by the Enterprise.  The
provisions of this Section 11(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which Indemnitee may be deemed to have met
the applicable standard of conduct set forth in this Agreement.

 

(e)                                  Actions of Others.  The knowledge or
actions, or failure to act, of any director, officer, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

Section 12.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 12(e) hereof, in the
event that (i) a determination is made pursuant to Section 10 of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement is not timely made pursuant to Section 8 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 10(a) of this Agreement within thirty (30) days after the
Submission Date (subject to any permitted extension with respect to such
determination pursuant to Section 11(a) hereof), (iv) payment of indemnification
is not made pursuant to Section 4 or Section 5 or the last sentence of
Section 10(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, (v) payment of indemnification pursuant
to Section 2, Section 3 or Section 6 of this Agreement is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, or (vi) in the event that the Company or any other Person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication, by the
Delaware Court of Chancery, of Indemnitee’s entitlement to such indemnification
or advancement.  Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association.  The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 10(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 12 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 12 the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement, as the
case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 10 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by

 

10

--------------------------------------------------------------------------------


 

such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 12, absent a prohibition of such indemnification under
applicable law.

 

(d)                                 The Company shall, to the fullest extent not
prohibited by applicable law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.  It is the
intent of the Company that Indemnitee not be required to incur Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Indemnitee hereunder.  The Company shall indemnify Indemnitee
against any and all such Expenses and, if requested by Indemnitee, shall (within
ten (10) days after receipt by the Company of a written request therefor)
advance, to the extent not prohibited by applicable law, such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advancement from the Company under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement or insurance
recovery, as the case may be.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary (but subject to Section 7), no determination as to entitlement
to indemnification under this Agreement shall be required to be made prior to
the final disposition of the Proceeding; provided, however, that, in absence of
any such determination with respect to such Proceeding, the Company shall
advance Expenses with respect to such Proceeding.

 

Section 13.                                    Non-Exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation, the Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise.  No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in Indemnitee’s Enterprise Status prior to
such amendment, alteration or repeal.  To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under the Certificate of
Incorporation, the Bylaws or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

11

--------------------------------------------------------------------------------


 

(b)                                 The Company hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement and insurance
provided by one or more Persons with whom or which Indemnitee may be associated
(including any Sponsor Entity).  The Company hereby acknowledges and agrees that
(i) the Company shall be the indemnitor of first resort with respect to any
Proceeding, Expense, Liability or matter that is the subject of the Indemnity
Obligations, (ii) the Company shall be primarily liable for all Indemnity
Obligations and any indemnification afforded to Indemnitee in respect of any
Proceeding, Expense, Liability or matter that is the subject of Indemnity
Obligations, whether created by applicable law, organizational or constituent
documents, contract (including this Agreement) or otherwise, (iii) any
obligation of any other Persons with whom or which Indemnitee may be associated
(including any Sponsor Entity) to indemnify Indemnitee or advance Expenses or
Liabilities to Indemnitee in respect of any Proceeding shall be secondary to the
obligations of the Company hereunder, (iv) the Company shall be required to
indemnify Indemnitee and advance Expenses or Liabilities to Indemnitee hereunder
to the fullest extent provided herein without regard to any rights Indemnitee
may have against any other Person with whom or which Indemnitee may be
associated (including, any Sponsor Entity) or insurer of any such Person and
(v) the Company irrevocably waives, relinquishes and releases any other Person
with whom or which Indemnitee may be associated (including any Sponsor Entity)
from any claim of contribution, subrogation or any other recovery of any kind in
respect of amounts paid by the Company hereunder.  In the event any other Person
with whom or which Indemnitee may be associated (including any Sponsor Entity)
or their insurers advances or extinguishes any liability or loss which is the
subject of any Indemnity Obligation owed by the Company or payable under any
Company insurance policy, the payor shall have a right of subrogation against
the Company or its insurer or insurers for all amounts so paid which would
otherwise be payable by the Company or its insurer or insurers under this
Agreement.  In no event will payment of an Indemnity Obligation by any other
Person with whom or which Indemnitee may be associated (including any Sponsor
Entity) or their insurers affect the obligations of the Company hereunder or
shift primary liability for any Indemnity Obligation to any other Person with
whom or which Indemnitee may be associated (including any Sponsor Entity).  Any
indemnification, insurance or advancement provided by any other Person with whom
or which Indemnitee may be associated (including any Sponsor Entity) with
respect to any Liability arising as a result of Indemnitee’s Enterprise Status
or capacity as an officer or director of any Person is specifically in excess
over any Indemnity Obligation of the Company or valid and any collectible
insurance (including to any malpractice insurance or professional errors and
omissions insurance) provided by the Company under this Agreement.

 

(c)                                  To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Company or of any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer, employee, agent or fiduciary under such policy or
policies and such policies shall provide for and recognize that the insurance
policies are primary to any rights to indemnification, advancement or insurance
proceeds to which Indemnitee may be entitled from one or more Persons with whom
or which Indemnitee may be associated (including any Sponsor Entity) to the same
extent as the Company’s indemnification and

 

12

--------------------------------------------------------------------------------


 

advancement obligations set forth in this Agreement.  If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.

 

(d)                                 In the event of any payment under this
Agreement, the Company shall not be subrogated to the rights of recovery of
Indemnitee, including rights of indemnification provided to Indemnitee from any
other person or entity with whom Indemnitee may be associated (including any
Sponsor Entity); provided, however, that the Company shall be subrogated to the
extent of any such payment of all rights of recovery of Indemnitee under
insurance policies of the Company or any of its subsidiaries.

 

(e)                                  The indemnification and contribution
provided for in this Agreement will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee.

 

Section 14.                                    Duration of Agreement.  This
Agreement shall continue during the period the Indemnitee is a director,
officer, employee, agent or fiduciary of the Company or any other Enterprise,
and shall continue thereafter with respect to any possible claims based on the
fact that the Indemnitee was a director, officer, employee, agent or fiduciary
of the Company or any other Enterprise.  This Agreement shall be binding upon
the Company and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s heirs, executors and administrators.

 

Section 15.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by applicable law; (b) such
provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including each portion of any Section of this Agreement containing
any such provision held to be invalid, illegal or unenforceable that is not
itself invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested thereby.

 

Section 16.                                    Enforcement.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as a director, officer,
employee, agent or fiduciary of the Company, and the Company acknowledges that
Indemnitee is relying upon this Agreement in serving as a director, officer,
employee, agent or fiduciary of the Company.

 

13

--------------------------------------------------------------------------------


 

(b)                                 This Agreement hereby amends and restates
the Original Agreement in all respects.  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof,
including, without limitation, the Original Agreement; provided, however, that
this Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, the Bylaws and applicable law, and shall not be deemed a
substitute therefor, nor diminish or abrogate any rights of Indemnitee
thereunder.

 

(c)                                  The Company shall not seek from a court, or
agree to, a “bar order” that would have the effect of prohibiting or limiting
the Indemnitee’s rights to receive advancement of expenses under this Agreement.

 

Section 17.                                    Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties thereto.  No waiver of any of the provisions
of this Agreement shall be deemed to be or shall constitute a waiver of any
other provision of this Agreement nor shall any waiver constitute a continuing
waiver.

 

Section 18.                                    Notices.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(a)                                 If to Indemnitee, at the address indicated
on the signature page of this Agreement, or such other address as Indemnitee
shall provide to the Company.

 

(b)                                 If to the Company to:

 

Antero Resources Corporation
1615 Wynkoop Street
Denver, Colorado 80202
Facsimile: (303) 357-7315
Attention:  Board of Directors

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 19.                                    Contribution.

 

(a)                                 Regardless of whether the indemnification
provided in this Agreement is available, in respect of any Proceeding in which
the Company is jointly liable with Indemnitee (or would be jointly liable, if
joined in such Proceeding), the Company shall, unless indemnification would not
be available as a result of Section 7(a), Section 7(b) or Section 7(c), pay, in
the first instance, the entire amount of any Liability from such Proceeding
without requiring Indemnitee to contribute to such payment and, to the fullest
extent permitted by applicable law, the Company hereby waives and relinquishes
any right

 

14

--------------------------------------------------------------------------------


 

of contribution it may have against Indemnitee.  The Company shall not enter
into any settlement of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be jointly liable, if joined in such Proceeding)
unless such settlement provides for a full and final release of all claims
asserted against Indemnitee.

 

(b)                                 Without diminishing or impairing the
obligations of the Company set forth in Section 19(a), if, for any
reason, Indemnitee shall elect or be required to pay all or any portion of any
Liability in any Proceeding in which the Company is jointly liable with
Indemnitee (or would be jointly liable, if joined in such Proceeding), to the
fullest extent permitted by applicable law, the Company shall contribute to the
amount of Expenses and Liabilities actually and reasonably incurred and paid or
payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be jointly liable,
if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction or events from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be jointly liable, if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the transaction or events that
resulted in such Expenses and Liabilities, as well as any other equitable
considerations that applicable law may require to be considered.  The relative
fault of the Company and all officers, directors or employees of the Company,
other than Indemnitee, who are jointly liable with Indemnitee (or would be
jointly liable, if joined in such Proceeding), on the one hand, and Indemnitee,
on the other hand, shall be determined by reference to, among other things, the
degree to which their actions were motivated by intent to gain personal profit
or advantage, the degree to which their liability is primary or secondary and
the degree to which their conduct is active or passive.

 

(c)                                  The Company hereby agrees to fully
indemnify and hold Indemnitee harmless from any claims of contribution that may
be brought by officers, directors, or employees of the Company, other than
Indemnitee, who may be jointly liable with Indemnitee.

 

(d)                                 To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, other than the reasons set
forth in Section 7(a), Section 7(b) or Section 7(c), the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for Liabilities or for Expenses, in connection with any claim relating
to an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and transaction(s) giving cause to such
Proceeding; and (ii) the relative fault of the Company (and its directors (other
than Indemnitee), officers, employees and agents) and Indemnitee in connection
with such event(s) and transaction(s).

 

15

--------------------------------------------------------------------------------


 

Section 20.                                    Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules.  Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 12(a) of
this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.

 

Section 21.                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

Section 22.                                    Third-Party Beneficiaries.  The
Sponsor Entities are intended third-party beneficiaries of this Agreement and
shall have all of the rights afforded to Indemnitee under this Agreement.

 

Section 23.                                    Certain Interpretative Matters;
Headings.  For purposes of this Agreement: (a) all references to Sections,
subsections or paragraphs are to be Sections, subsections or paragraphs of this
Agreement; (b) words in the singular include the plural, and vice versa; (c) the
pronoun “his” refers to the masculine, feminine and neuter, the words “herein,”
“hereby,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Section, Article or other
subdivision; (d) the term “including” means “including, without limitation”;
(e) all references to “$” or dollar amounts will be to lawful currency of the
United States; and (f) to the extent the term “day” or “days” is used, it will
mean calendar days unless otherwise specified.  The headings of the Sections,
subsections and paragraphs of this Agreement are inserted for convenience only
and shall not be deemed to constitute part of this Agreement or to affect the
construction thereof.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

ANTERO RESOURCES CORPORATION

 

INDEMNITEE

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------